DETAILED ACTION
This action is responsive to communication filed on 10/06/22. The current pending claims are 1 – 6 and 8 – 14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 4 – 6, 11 – 12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2014/0208498 (hereinafter Beach).
Regarding claim 1, Beach discloses a toilet insert (106) comprising a toilet insert body (106) having a surface coating achieving a non-stick effect (par. 4, 38), said toilet insert body being configured in one piece, said toilet insert body being open at a top thereof (fig. 5).
Regarding claim 4, the toilet insert body is made of metal with the surface coating (par. 38).
Regarding claim 5, Beach discloses the toilet insert body has a trough-shaped region (main body (106) receiving shape; see fig. 5) which is adapted to an inner shape of a toilet bowl (100) and which opens into a pipe socket-shaped region (adjacent outlet 108).
Regarding claim 6, Beach discloses the trough-shaped region has an upper trough rim (note annotated fig. below) configured without a retaining collar (it should be noted that element (34) is a spray ring and is therefore not considered a ‘retaining collar’).

    PNG
    media_image1.png
    522
    444
    media_image1.png
    Greyscale

Regarding claim 11, Beach discloses a toilet comprising a toilet bowl (100) and a toilet insert (106) having a surface coating achieving a non-stick effect (par. 4, 38), said toilet insert being configured in one piece (note fig. 5), said toilet insert being open at a top thereof, said toilet insert having a trough-shaped region (note annotated fig. above regarding claim 6) being adapted to an inner shape of the toilet bowl (fig. 4, 5) and opening into a pipe socket-shaped region (adjacent 108) forming an outlet opening (108), said trough-shaped region having an upper, oval trough rim (note annotated fig. above regarding claim 6) adjoining a flushing rim (34) of the toilet.
Regarding claim 12, the pipe socket-shaped region (108) extends below a water line of the toilet when water or fluid is present (the region is the lowermost point of the bowl and thus any liquid present in the bowl would rise above the region as it accumulates).
Regarding claim 14, the toilet is a ‘camping’ toilet since it is capable of being used with campsites (for example with a passenger transport recreational vehicle; par. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 – 3, 8 – 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beach in view of US Patent Application Publication 2015/0026877 (hereinafter Ishiyama).
Regarding claim 2, Beach fails to give details about the non-stick coating and thus fails to show it is formed from polytetrafluoroethylene. Attention is turned to Ishiyama which teaches using polytetrafluoroethylene as a suitable non-stick coating surface for a toilet body insert (par. 81). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select polytetrafluoroethylene as the material for the surface coating of the toilet bowl of Beach as suitable for its intended use as evidenced by the teachings of Ishiyama mentioned above.
Regarding claim 3, Beach fails to give details about the non-stick coating and thus fails to show it is formed from at least one lacquer. Attention is turned to Ishiyama which teaches using at least one lacquer as a suitable non-stick coating surface for a toilet body insert (par. 81). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select at least one lacquer as the material for the surface coating of the toilet bowl of Beach as suitable for its intended use as evidenced by the teachings of Ishiyama mentioned above.
Regarding claim 8, Beach fails to give details about the non-stick coating and thus fails to explicitly show it is completely formed on the toilet insert body. Attention is turned to Ishiyama which shows it is common to completely coat the surface of a toilet insert with a surface coating to protect the entire bowl surface (par. 81). It would have  been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to have the surface coating of Beach be completely formed on the toilet insert body as is common practice to ensure the entire inner surface is protected as evidenced by the teachings of Ishiyama.
Regarding claim 9, Beach fails to give details about the non-stick coating and thus fails to show it is formed on a glaze. Attention is turned to Ishiyama which teaches forming a non-stick coating surface for a toilet body insert on a glaze (par. 81, 82). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to form the non-sticking surface coating on a glaze since such a configuration is known in the art and suitable for its intended use as evidenced by the teachings of Ishiyama mentioned above.
Regarding claim 10, Beach fails to give details about the non-stick coating and thus fails to show it is acid-resistant and scratch-resistant. Attention is turned to Ishiyama which teaches selecting materials for a non-stick coating for a toilet insert that have properties of being acid-resistant and scratch-resistant (par. 82). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the non-stick coating of Beach to be acid-resistant and scratch-resistant to provide a long-lasting surface coating as is known in the art and evidenced by the teachings of Ishiyama mentioned above. 
Regarding claim 13, Beach fails to show the toilet insert is glued into the toilet. Attention is turned to Ishiyama which shows adhering (i.e. glueing) a toilet insert into a toilet bowl (par. 119). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to adhere or glue the insert to the toilet bowl of Beach to ensure the insert remains in place during use, particularly when used in a transport vehicle which is subject to movement and forces.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754